DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-12 in the reply filed on June 4, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that the controller “attempts to minimize the fans’ speeds so as to prolong the fans’ lives.” In this claim and in other claims, the controller is interpreted to include programming to accomplish the tasks it has been recited as attempting to accomplish. Here, the controller is interpreted to include programming to minimize the fans’ speeds. It is unclear however if the limitation “so as to prolong the fans’ lives” is meant to be recited as a function programmed into the controller or merely an intended function of the controller’s programming to minimize the fans’ speeds. In concrete terms, it is unclear if a controller programmed to minimize fans’ speeds, among other factors, would read on the recited claim even if there was no 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al., US 2009/0015241.

In regard to claim 1,
Gross discloses a fan device used with respect to a computing device (server 100), comprising: at least two fans (102, 104, 106, 108) that provide airflow for the computing device; and a controller (fan speed control module 116) that adjusts the fans' speeds in an attempt to avoid harmonic vibrations of the at least two fans. See, e.g., para. [0042]: “the target fan speed [of each of the fans] is selected such that the target fan speed and its harmonics are not proximate to any of the structural resonant frequencies of the computer system.”


    PNG
    media_image1.png
    517
    528
    media_image1.png
    Greyscale


In regard to claim 2,
The controller 116 adjusts the fans' speeds based at least on information from at least one sensor (accelerometer 110) in the attempt to avoid the harmonic vibrations. 

In regard to claim 3,
The attempt to avoid the harmonic vibrations also attempts to mitigate noise in, by, or around the computing device 100, as vibrations cause noise. 
In regard to claim 9,
Using “a constellation of the fans’ speeds” is interpreted, in light of the Specification, to mean using “information regarding one or more of fan speeds” that is “monitored, analyzed, and/or controlled.” See Spec. 12, paras. [0039]-[0040]. As such, the controller 116 of Gross is reasonably interpreted to use a constellation of the fans' speeds in the effort to avoid the harmonic vibrations because it monitors, analyzes, and controls the fans’ speeds with frequency analyzer 120 and fan speed identifier 122.
In regard to claim 10,
The controller 116 may reasonably be interpreted to use phase analysis to control the fans in the effort to avoid the harmonic vibrations, as it aims to avoid amplification or “beat” effects when the frequency of various fans are either in or out of phase. See, e.g., para. [0006]. 

In regard to claim 12,
The controller may be interpreted to disclose the recited limitations, because it attempts to limit the fan speed to a target speed. If it exceeds the target speed, the controller attempts to reduce the speed to match the target speed, thereby minimizing the speed. This action may reasonably be interpreted to prolong the fans’ lives in conjunction with avoiding the harmonic vibrations, as it is recited that “if a fan's operating speed or an associated harmonic coincides with an internal vibrational resonance of the computer system, there can be a significant resonance-related amplification of the vibration which can cause system components such as disk drives and power supplies to fail.” See para. [0006]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 2009/0015241, in view of North et al., U 2019/0235982.
Gross discloses all of the limitations substantially as claimed, but fails to teach the following taught by North: that the controller reverses airflow of at least one of the fans in an attempt to mitigate one or more of turbulence, pressure, over-heating, power consumption, or noise in, by, or around the computing device. North does this by including a mode “to reverse direction of cooling air flow through the chassis enclosure after such detection of impeded cooling air flow so as to remove any dust or other accumulated debris that is causing the impeded cooling air flow.” See Abstract. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the reverse air flow control of North in the fan system of Gross to prevent dust from accumulating in the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 2009/0015241, in view of Chen et al., US 2008/0131100.
Gross discloses all of the limitations substantially as claimed, but fails to teach the following taught by Chen: a fan bar (isolation protecting unit 322) that holds at least one of the fans; wherein the fan bar enables isolation of ground return noise by using local decoupling of the fans' power usage (via separate driving signals S21 for each of the fans 331). See fig. 5. Chen teaches that the isolation protection unit isolate the ground of the driving signals to ensure that there is no power or current spike at startup. See paras. [0014], 0052]. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have incorporated the isolation protecting unit of Chen into the fan system of Gross to protect users and the fans at startup.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 2009/0015241, in view of Han, US 2018/0341300.
Gross discloses all of the limitations substantially as claimed, but fails to teach that the controller and the fans communicate without use of cabling. Instead, Gross teaches wired connections. However, Han teaches a wireless graphics card monitoring device that further monitors the fans in the graphics card (see, e.g., para. [0008]) and allows for mobile control of the fans and card. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have replaced the wired signal control of Gross with the wireless control of Han to provide mobile control of the system.

Allowable Subject Matter
Claims 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746